   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 1 of 20 PageID #:1522




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TIMOTHY SINICO,                                     )
                                                    )
                Petitioner,                         )      No. 1:19-CV-07738
                                                    )
       v.                                           )
                                                    )      Judge Edmond E. Chang
CAMERON WATSON,                                     )
                                                    )
                Respondent.                         )

                              MEMORANDUM OPINION AND ORDER

       Timothy Sinico has filed a petition for writ of habeas corpus, 28 U.S.C. § 2254,

challenging his 2013 convictions for first-degree murder and attempted armed rob-

bery, and the resulting 50-year prison sentence.1 His three claims for relief are all

based on ineffective assistance of counsel. R. 1, Habeas Pet.2 The State asks to dis-

miss the petition as time-barred, 28 U.S.C. § 2244(d), and alternatively, to deny the

petition on the merits. R. 5, Resp. For the reasons explained in this opinion, the peti-

tion is dismissed as untimely and, alternatively, denied on the merits too. The Court

will not issue a certificate of appealability.

                                       I. Background

                                           A. Facts

       When considering habeas petitions, federal courts must presume that the fac-

tual findings made by the last state court to decide the case on the merits are correct,




       1This   Court has jurisdiction under 28 U.S.C. § 2241.
       2Citations  to the docket are noted as “R.”, followed by the docket entry.
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 2 of 20 PageID #:1523




unless the petitioner rebuts those findings by clear and convincing evidence. See 28

U.S.C. § 2254(e)(1); Coleman v. Hardy, 690 F.3d 811, 815 (7th Cir. 2012). Because

Sinico has not presented clear and convincing evidence to rebut this presumption,

this Court adopts the facts set forth by the Illinois Appellate Court on direct review

in People v. Sinico, 2015 WL 4040408 (Ill. App. Ct. 2015).

      This case arises from the murder of Adrian Thompson in a Chicago alley on

April 23, 2009. 2015 WL 4040408 ¶¶ 2–23. On that day, Darnell Benson spent the

afternoon at his grandmother’s house and in her garage in the alley behind Austin

Boulevard, with his girlfriend Tiarra Smith and their friend Asaundra Washington.

Id. ¶ 4. The group smoked cannabis and listened to music. Id. Later in the afternoon

or early evening, Petitioner Timothy Sinico and Montrell Banks joined the group. Id.

¶¶ 5, 11. The group smoked, drank beer, and listened to music together in Benson’s

garage and the alley. Id. ¶ 11. According to Benson, Sinico asked for some cannabis,

but Benson refused and told him to find the drug somewhere else. Id. ¶ 12. Sinico

called Thompson, who also was a seller of cannabis. Id. At some point that day, Ben-

son heard Sinico say that he planned to rob Thompson. Id. He also saw Banks playing

with a gun. Id. ¶¶ 12–13. Smith, too, saw Banks playing with a gun, and she heard

Banks say he planned to rob Thompson, and heard Sinico agree to help him. Id. ¶ 20.

      Thompson arrived alone in the alley later that evening. 2015 WL 4040408 ¶ 13.

Banks and Sinico got into Thompson’s car, with Banks in the back seat and Sinico in

the passenger seat. Id. Benson heard Banks say, on his way to the car, “I’m fitting to

get this n***, foe.” Id. The three sat in the car and a cannabis deal took place. Id.
                                          2
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 3 of 20 PageID #:1524




Then Banks got out of the car, pointed his gun at Thompson, and made some verbal

threats. Id. Sinico was still in the car and had his hands up. Id. Thompson tried to

reverse his car, and Banks shot him. Id. Sinico jumped out of the moving car and

shouted, “He dead, foe. He dead. And damn, you almost shot me.” Id. ¶ 14. Then he

and Banks jumped into Banks’s car and drove away. Id.

       According to Benson, Sinico called him later that night, saying that Sinico and

Banks had only gotten two bags of cannabis from Thompson, and explained that the

two men had been “gathering alibis” on their way home from the alley. 2015 WL

4040408 ¶ 16.

                                 B. Procedural History

       A state court jury found Timothy Sinico guilty of first-degree murder on an

accountability theory3 and of attempted armed robbery. Sinico, 2015 WL 4040408

¶ 2. Sinico was sentenced to 46 years in prison for the murder and four additional

years for the attempted armed robbery. Id. He appealed on five separate grounds, but

the Illinois Appellate Court affirmed the conviction and sentence. Id. The Illinois



       3The  jury received Illinois Pattern Jury Instruction Criminal No. 5.03 (“Accountabil-
ity”), which explains accountability as follows:

               A person is legally responsible for the conduct of another person when, either
       before or during the commission of an offense, and with the intent to promote or facil-
       itate the commission of an offense, he knowingly solicits, aids, abets, agrees to aid, or
       attempts to aid the other person in the planning or commission of an offense.

             The word “conduct” includes any criminal act done in furtherance of the
       planned and intended act. Illinois Pattern Jury Instruction, Criminal, No. 5.03 (4th
       ed.2000)

People v. Sinico, 2015 WL 4040408 (Ill. App. 2015), ¶ 47.
                                               3
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 4 of 20 PageID #:1525




Supreme Court denied his petition for leave to appeal. People v. Sinico, 42 N.E.3d 374

(Ill. 2015).

       Sinico then filed a petition for post-conviction relief under the Illinois Post-

Conviction Hearing Act, 725 ILCS 5/122 et seq., in state court. Habeas Pet. ¶ 7. The

state court denied the petition, and Sinico appealed. Id. The Illinois Appellate Court

affirmed the denial of the petition. Sinico, 2015 WL 4040408. For reasons that will

be discussed in more detail later, Sinico sought an extension of time to file a petition

for leave to appeal to the Illinois Supreme Court. Habeas Pet. ¶ 9. The Illinois Su-

preme Court granted the extension but ultimately denied Sinico’s petition on May 22,

2019, and Sinico did not seek a writ of certiorari from the U.S. Supreme Court. Id.

¶¶ 9–10. He filed this federal habeas petition on November 22, 2019. Habeas Pet.

                                     III. Analysis

                                    A. Timeliness

       The first question is whether Sinico has timely filed the habeas petition. He

asks the Court to apply the statutory and equitable tolling to excuse his otherwise

late filing. Habeas Pet. at 3. Unfortunately for Sinico, neither form of tolling renders

the petition timely filed.

       To start, the § 2254 petition is governed by the statute of limitations set forth

in the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No.

104-132, 110 Stat. 1214. See Lindh v. Murphy, 521 U.S. 320, 322 (1997); Benefiel v.

Davis, 357 F.3d 655, 659 (7th Cir. 2004). Generally speaking, under AEDPA, a state

prisoner seeking collateral review in federal court must file the habeas petition within

                                           4
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 5 of 20 PageID #:1526




one year of the date on which the state court judgment becomes final. 28 U.S.C.

§ 2244(d)(1). In this case, the parties agree that Sinico’s habeas clock began running

on May 31, 2016, the date on which the U.S. Supreme Court denied his certiorari

petition on direct appeal. Habeas Pet. at 4; Resp. at 4–5. This was “the date on which

the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The clock started then, but

the clock stops ticking for any time during which “a properly filed application for

State post-conviction or other collateral review … is pending.” § 2244(d)(2). This is

called statutory tolling. Separate from that form of tolling, a petitioner is also entitled

to equitable tolling “if he shows (1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way and prevented timely

filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (cleaned up).4

       At issue is whether the time between November 28, 2018, and February 4,

2019, should be tolled. To back up, the parties agree that Sinico’s habeas clock started

running on May 31, 2016, and stopped at day 181, on November 28, 2016, when Sinico

filed a state court petition for post-conviction relief. Habeas Pet. at 4–5; Resp. at 4–5.

During the pendency of the state petition, Sinico was entitled to statutory tolling for

his federal habeas petition under 28 U.S.C. § 2244(d)(2). Remember, however, that

181 days had already ticked off the limitations clock. And from May 22, 2019 (when




       4This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              5
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 6 of 20 PageID #:1527




the Illinois Supreme Court denied leave to appeal) and November 22, 2019 (when this

federal petition was filed), another 184 days ran on the limitations clock. That is ex-

actly 365 days—one year—counted against the limitations period. So if even one day

ticked off the limitations clock after the Illinois Appellate Court decided against

Sinico on November 28, 2018, Habeas Pet. ¶ 8, then the federal petition was filed too

late.

        Under Illinois state rules, Sinico had 35 days to file a petition for leave to ap-

peal the appellate court decision to the Illinois Supreme Court. Ill. Sup. Ct. Rule

315(b). In other words, he should have filed his petition by January 3, 2019—but he

did not. Habeas Pet. at 6. Instead, on February 4, 2019, new counsel for Sinico filed

an extension motion to file the petition for leave to appeal. Habeas Pet. ¶ 9. The ex-

tension was granted, and the parties agree that the time between February 4 (when

counsel filed the extension motion) and May 22, 2019 (when the Illinois Supreme

Court denied the petition for leave to appeal) is also subject to statutory tolling. Resp.

at 5. This leaves the debate over whether tolling applies to the period between No-

vember 28, 2018 (when the Illinois Appellate Court affirmed the denial of the state

petition), and February 4, 2019 (when counsel filed the extension motion).

        Sinico argues that this gap in time should be subject to equitable tolling be-

cause his then-attorney, Joshua Sachs, suffered a sudden, severe illness that pre-

vented him from continuing to represent Sinico. Habeas Pet. 5–9.5 Sachs was



        5Sinico
              also argues that statutory tolling should apply to the 35 days between Novem-
ber 28, 2018 and January 3, 2019, the original deadline to file the petition for leave to appeal.
                                               6
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 7 of 20 PageID #:1528




hospitalized and heavily medicated for a recurrence of cancer and complications from

treatment, and Sachs did not immediately learn of the appellate court’s decision af-

firming the denial of Sinico’s state petition. Id. During the time that Sachs was out

of commission, Sinico and his parents were unable to reach the lawyer despite their

repeated efforts. Id. at 8. Sachs finally contacted Sinico’s father, Louis Sinico, on De-

cember 20, 2018, and informed him that Sachs could no longer work on Sinico’s case.

Id. Louis asked for a referral, which Sachs did not immediately give. Id. Louis never-

theless began contacting other possible counsel for his son. Id. In December 2018,

Sachs asked current counsel, Jon Stromsta, to take over the case, and Sachs also

arranged for Sachs’s information technology consultant to help transfer the case files.

Id. at 9. Also in December, Sachs put Louis in touch with Stromsta, and on January

2, 2019, Louis contacted Stromsta. Id. at 9. The Sinicos retained Stromsta to file a

petition for leave to appeal, as well as an extension motion to file the petition for

leave. Id. Stromsta filed these on February 4, 2019, less than one month after being

retained. Id. The State does not dispute this version of events. Resp. at 6. Rather, the

State contends that, although Sachs’s illness certainly excused the timely filing of the

petition to the Illinois Supreme Court, it does not excuse the delay in this federal

habeas filing. Id.

       On these facts, Sinico is not entitled to equitable tolling that would excuse the

late federal habeas filing. The State has correctly identified the Seventh Circuit case



Habeas Pet. at 10. As explained below, whether or not those days are tolled does not change
the outcome of this case, so this Court need not decide the issue.
                                            7
   Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 8 of 20 PageID #:1529




very similar to this one: Griffith v. Rednour, 614 F.3d 328 (7th Cir. 2010). In Griffith,

the petitioner missed, by two weeks, the deadline to file a petition for leave to appeal

the denial of postconviction relief to the Illinois Supreme Court. Griffith, 614 F. 3d at

329. Much like Sinico, Griffith had the misfortune of having his attorney fall ill at the

critical time. Id. at 331. When the attorney recovered, he requested and was granted

an extension of time to file the petition for leave to appeal. Id. The Illinois Supreme

Court ultimately denied the petition, and Griffith’s attorney filed a federal habeas

petition exactly one year later. Id. at 329.

      The Seventh Circuit rejected the application of tolling, in reasoning that ap-

plies full force to Sinico’s case, for the two-week period between Griffith’s deadline to

file a petition for leave to appeal and the date that he filed his extension motion.

Griffith, 614 F. 3d at 330–31. The petition could not be considered “pending” before

anything was filed at the Illinois Supreme Court, so statutory tolling did not apply.

Id. at 330. Nor did equitable tolling apply. The Seventh Circuit reasoned that there

was no connection between the attorney’s illness at the time the petition was origi-

nally due, and the belated habeas filing over one year later. Id. at 331. The state court

could—and did—choose to grant an extension of time to file the petition for leave to

appeal, but this did not affect the federal habeas clock. Id. As the Seventh Circuit

explained, “An illness that justifies a belated state filing does not automatically jus-

tify an untimely federal filing more than a year later.” Id. Put another way, there was

no particular reason—at least not one that would justify equitable tolling—to wait

more than another year to file the federal petition. Moreover, an attorney’s mistake
                                               8
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 9 of 20 PageID #:1530




in calculating the period when a petition for state post-conviction relief was pending

did not count as an “extraordinary circumstance” that would justify equitable tolling

in its own right. Id. The same principles apply here against Sinico’s plea for equitable

tolling. Yes, Sachs’s unfortunate medical difficulties explained why the petition for

leave to appeal to the Illinois Supreme Court was not filed on time. But after May 22,

2019 (when the Illinois Supreme Court denied leave to appeal), why did Sinico wait

another 184 days to file the federal petition? No reason is offered.

      Sinico does offer an argument to distinguish his case from Griffith, but the

argument misses the point. Sinico argues that equitable tolling should apply because

Sachs essentially abandoned him, and because Sachs’s illness forced another attor-

ney, Stromsta, to take over the case. R. 20, Reply at 6–8. Even if Sachs could be said

to have abandoned his client, the difference is immaterial. In both cases, the end re-

sult was a past-deadline request to file a late petition for leave to appeal. In both

cases, the extension was granted and the petition for leave to appeal was denied.

Again, it is true that Sinico paints a compelling picture of the difficulties Stromsta

faced when he took over the case from the ailing Sachs in early 2019, and Stromsta

appeared to have acted diligently in filing the extension motion and, later, the peti-

tion for leave to appeal. Habeas Pet. 6–9; Reply 3–4. But none of that explains what

obstacles prevented Sinico from filing the federal habeas petition on time. The appar-

ent explanation—given that the federal petition was filed after exactly 365 days ex-

pired on the limitations clock if zero days during the state post-conviction stage are



                                           9
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 10 of 20 PageID #:1531




counted—is that his counsel miscalculated the date. But miscalculation of that sort

does not give rise to equitable tolling. Griffith, 614 F. 3d at 331.

       The final question worth mentioning—though it turns out that the Court need

not answer it—is whether tolling applies between a state appellate court’s adverse

decision and the expiration of the original deadline to file a petition for leave to ap-

peal. To repeat, Griffith rejected any form of tolling for a later time period: the time

between the original deadline for a petition for leave to appeal and the date that an

extension motion was filed. Griffith, 614 F. 3d at 330–31. But what about the time

between the Appellate Court’s decision and the expiration of the original deadline to

file a petition for leave to appeal? Griffith does not squarely answer the question.

Sinico argues that this time period—in his case, between November 28, 2018 and

January 3, 2019—is subject to statutory tolling (or equitable tolling in the alterna-

tive, as discussed earlier). Habeas Pet. at 10. The State, on the other hand, argues

this time should not be tolled. Resp. at 5. Ultimately, it makes no difference whether

the time between November 28, 2018, and January 3, 2019, is tolled or not. If those

35 days are not tolled, Sinico’s habeas petition is late by 67 days. If those 35 days are

tolled, the petition is still late by 31 days (because the clock was running between

January 3, 2019, and February 4, 2019). Either way, it is too late. So there is no need

for this Court to answer that particular question.6



       6There  also is no need to hold an evidentiary hearing to establish the facts underlying
Sinico’s argument that equitable tolling applies. Habeas Pet. at 11. There is no dispute over
the facts Sinico has presented to explain why nothing was filed between November 28, 2018,
and February 4, 2019. All those facts have been accepted as true. The flaw in Sinico’s
                                              10
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 11 of 20 PageID #:1532




                                         B. Merits

       Even if Sinico had filed the federal habeas petition on time, it would fail on the

merits. All of his claims are for ineffective assistance of counsel (in violation of the

Sixth Amendment as incorporated against the State by the Fourteenth Amendment).

Habeas Pet. at 22–38. Sinico argues that his trial counsel was constitutionally inef-

fective for (1) failing to impeach Darnell Benson, a key prosecution witness, with a

prior inconsistent statement; (2) failing to introduce critical exculpatory telephone

records; and (3) failing to request a jury instruction telling the jury to treat Benson’s

testimony with suspicion because he was an accomplice to the crime. Id. Sinico also

argues that his counsel on direct appeal was constitutionally ineffective for failing to

raise the jury instruction issue. Id. at 37–38.

       To win on his ineffective-assistance claims, Sinico must show that the state

court’s decision was contrary to, or unreasonably applied, clearly established federal

law as determined by the United States Supreme Court. 28 U.S.C. § 2254(d)(1);

Brown v. Payton, 544 U.S. 133, 141 (2005). A state court’s decision is “contrary to”

clearly established Supreme Court law “if it applies a rule that contradicts the gov-

erning law set forth in” Supreme Court cases, “or if it confronts a set of facts that is

materially indistinguishable” from those in a Supreme Court case “but reaches a dif-

ferent result.” Id. And to qualify for relief based on an “unreasonable application” of

law, the petitioner must show that the “state court identified the correct” legal



limitations argument, as discussed earlier, is that Sinico offers no explanation for the delay
in the filing the federal petition.
                                             11
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 12 of 20 PageID #:1533




principles but applied them to the facts in a way that was “not only incorrect or erro-

neous but objectively unreasonable.” Rompilla v. Beard, 545 U.S. 374, 380 (2005)

(cleaned up). “Even a strong case for relief does not mean that the state court’s con-

trary conclusion was unreasonable,” and a prisoner bears the burden of showing that

the state court’s decision “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fair-minded

disagreement.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011) (cleaned up). Ap-

propriate deference must be given to the state court’s decision, Wilson v. Sellers, 138

S. Ct. 1188, 1192 (2018), and “[i]f this standard is difficult to meet, that is because it

was meant to be.” Harrington, 562 U.S. at 102.

      The first step is setting forth the correct legal standards for evaluating a claim

of ineffective assistance of counsel. Under the Sixth Amendment, defendants have

the right to effective assistance of counsel in criminal cases, Garza v. Idaho, 139 S.

Ct. 738, 743 (2019), in both federal and state court, Gideon v. Wainwright, 372 U.S.

335, 342 (1963). To establish ineffective assistance of counsel, a petitioner “must

prove (1) that counsel’s representation fell below an objective standard of reasonable-

ness, and (2) that any such deficiency was prejudicial.” Garza, 139 S. Ct. at 744 (quot-

ing Strickland v. Washington, 466 U.S. 668, 687–88, 692 (1984)) (cleaned up). For the

performance requirement, the question is whether “counsel’s representation fell be-

low an objective standard of reasonableness.” Strickland, 466 U.S. at 688. On preju-

dice, the petitioner must “undermine confidence in the outcome” of the trial proceed-

ings by showing that “there is a reasonable probability that, but for counsel’s
                                           12
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 13 of 20 PageID #:1534




unprofessional errors, the result of the proceeding would have been different.” Id. at

694 (cleaned up). The familiar two-element Strickland standard applies to appellate

counsel as well as to trial counsel. Smith v. Robbins, 528 U.S. 259, 285 (2000).

      The Illinois Appellate Court correctly identified these legal standards, People

v. Sinico, 2018 WL 6272861 ¶ 48 (Ill. App. 2018), so the remaining question is

whether the state court unreasonably applied the standards to Sinico’s claims. To

answer this question, a federal court evaluating this type of claim must “train its

attention on the particular reasons—both legal and factual—why state courts re-

jected a state prisoner’s federal claims” and “give appropriate deference to that deci-

sion.” Wilson, 138 S. Ct. at 1191–92 (cleaned up).

                          1. Failure to Impeach Benson

      First, Sinico argues that his trial counsel fell short because counsel failed to

impeach crucial prosecution witness Darnell Benson. Habeas Pet. at 22. Sinico argues

that Benson should have been impeached with his pre-trial statement to two assis-

tant state’s attorneys; Benson allegedly said that Sinico never took Banks’s threats

of violence seriously. Id. at 24–27. Testimony that Sinico did not take Banks’s threats

seriously would have undermined the prosecution’s theory of the case, which was that

Sinico agreed with Banks to rob Thompson. Id. at 23. The proposed testimony might

also have undermined the credibility of Benson, the only witness who testified to

hearing Sinico say that he would rob Thompson, and the only witness who testified

that Sinico told him that he spent part of the evening “gathering alibis.” Id.



                                          13
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 14 of 20 PageID #:1535




       The biggest problem with Sinico’s claim is that, according to the Appellate

Court (and this Court agrees), he mischaracterizes Benson’s prior statement. 2018

WL 6272861 ¶ 52. As the Illinois Appellate Court explained in describing the prior

statement, “Benson said, no less than four times, that he never took Banks’s threats

seriously, but he never once said the same about defendant.” Id. (emphasis in origi-

nal). At trial, Benson testified that he himself did not take Banks’s threats seriously,

and he also testified that he and Sinico ran in the same circles. Id. This is the best

Sinico could have hoped for in crossing on this point. There simply was no prior in-

consistent statement with which to impeach Benson’s trial testimony and force him

to say more explicitly that Sinico never took Banks seriously. Id. What’s more, even

if the statement had said what Sinico proffers it said, Benson likely would not have

been permitted to testify to Sinico’s state of mind, because (so far as the record shows)

Benson had no personal knowledge on that point. See Ill. S. Ct. Rule of Evid. 602 (“A

witness may not testify to a matter unless evidence is introduced sufficient to support

a finding that the witness has personal knowledge of the matter”). Sinico’s trial coun-

sel committed no error in doing the best that counsel could do in impeaching Benson

on this part of the prior statement. Naturally, given the absence of the basis for im-

peachment, there also was no prejudice to Sinico from his trial counsel’s performance.

There is nothing unreasonable in the Illinois Appellate Court’s decision on this claim.

Sinico’s first claim must be denied.7



       7Sinicosays that the Appellate Court rejected this claim on the grounds that it could
have been raised on direct appeal. Habeas Pet. at 23. As the State points out, this is incorrect.
                                               14
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 15 of 20 PageID #:1536




                                    2. Phone Records

       Next, Sinico argues that his trial counsel was deficient in failing to introduce

evidence that Sinico never made a telephone call to Benson on the night of the mur-

der. Habeas Pet. at 30. Benson testified that Sinico called him after the murder and

admitted to getting cannabis from Thompson and “gathering alibis.” Id. According to

Sinico, his trial counsel failed to introduce phone records showing that Sinico never

called Benson, but rather Benson called Sinico 11 times that night. Id. at 30–31. Also,

Sinico complains that his trial counsel did not cross-examine the prosecution’s expert

on “historical cell site analysis,” Agent Raschke. Id.

       The Illinois Appellate Court considered this claim and reasonably rejected it

on several grounds. 2018 WL 6272861 ¶¶ 54–60. First, at trial the parties stipulated

that Sinico’s cell phone had two numbers assigned to it: a Sprint number for regular

cell phone calls, and a Nextel direct-connect number that permitted users to com-

municate in one-way messages as if they were using walkie-talkies. Id. ¶ 56. Direct-

connect communications were known as “chirps,” and FBI Agent Joseph Raschke tes-

tified at trial that there was no way to tell who initiated a chirp, whatever the cell

phone records purported to say. Id. ¶¶ 56, 59. Phone records showed that there were

11 chirps between Sinico and Benson before 11 p.m. on April 23, 2009. Id. ¶ 58. Sinico

argued on appeal to the state court—as he still argues now—that because the phone



Resp. at 8. In fact, the Appellate Court explicitly concluded that this particular claim could
not have been raised on direct appeal because it depended on facts outside the trial record.
WL 6272861 ¶ 50. The Appellate Court thus proceeded to address the claim on the merits.
Id. ¶¶ 50–52.
                                             15
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 16 of 20 PageID #:1537




records listed Sinico’s Nextel number as the “destination” of each chirp, they proved

that in fact, Benson called him. Id. But the Appellate Court found that Raschke’s

testimony refuted that assertion, because again, Raschke explained that it was not

possible to tell who initiated the chirps. Id. ¶ 59. What’s more, the Appellate Court

concluded that it did not even matter who initiated the chirps, because the substance

of Benson’s testimony about what Sinico told him during their conversation remained

unchanged and unchallenged: “Thus, even if the records were impeaching at all, their

potential impeachment value was minimal at best.” Id. ¶ 60. Thus, the Appellate

Court reasoned, trial counsel’s failure to use the phone records to impeach Agent

Raschke did not prejudice Sinico. Id.

       The Appellate Court’s decision on this claim was reasonable. Agent Raschke

explained that the “destination” designation on the Nextel records did not actually

represent the direction of the walkie-talkie chirp. 2018 WL 6272861 ¶ 59. Sinico

points to no reason why the state trial jury could not rationally credit Raschke on

that testimony, and likewise the Illinois Appellate Court reasonably viewed the evi-

dence in favor of the guilty verdict. With that factual premise in place, trial counsel

did nothing wrong by not impeaching Raschke on the phone records, given the context

of the evidence and testimony in question. (And Sinico does not develop an argument

on the historical cell-site analysis.) The Illinois Appellate Court’s decision is entitled

to considerable deference. Wilson, 138 S. Ct. at 1191–92.8 This second claim fails, too.



       8Inhis reply brief, Sinico contends for the first time that, actually, Nextel records of
chirps do reveal who initiated the chirp. Reply at 15. To support this assertion, and his
                                              16
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 17 of 20 PageID #:1538




                          3. Jury Instruction on Accomplice

       Finally, Sinico claims that his trial counsel was ineffective in failing to ask for

an instruction that would warn the jury to view Darnell Benson’s testimony with

suspicion, on the basis that Benson was an accomplice to Thompson’s murder. Habeas

Pet. at 33–38. In support of this claim, Sinico cites all the record evidence that he

believes shows that Benson should have been considered an accomplice, especially

dwelling on Benson’s original status as the primary murder suspect. Id. at 36. He

also argues that his counsel on direct appeal was ineffective for failing to raise the

issue on appeal. Id. The pattern jury instruction at issue says, “When a witness says

he was involved in the commission of a crime with the defendant, the testimony of

that witness is subject to suspicion and should be considered by you with caution. It

should be carefully examined in light of the other evidence in the case.” Illinois Pat-

tern Jury Instructions, Criminal, No. 3.17 (4th ed. 2000). As the Illinois Appellate

Court explained in rejecting this claim, “A witness is an ‘accomplice’ for purposes of

this ‘accomplice-witness instruction’ if there is probable cause to believe that the wit-

ness was guilty of the offense, either as a principal or on a theory of accountability.”

2018 WL 6272861 ¶ 67 (citing People v. Caffey, 205 Ill. 2d 52, 116 (2001)).




argument that his counsel’s failure to cross-examine Raschke was deficient, he cites an en-
tirely different state court opinion in a different case. Id. That will not work. As already ex-
plained, if Sinico wanted to challenge the facts found by the Illinois Appellate Court that
affirmed his conviction (which were also the basis for the Appellate Court’s decision on his
petition for post-conviction relief, 2018 WL 6272861 ¶ 4), then he needed to present clear and
convincing evidence in support of his proposed facts. Coleman v. Hardy, 690 F.3d 811, 815
(7th Cir. 2012). A citation to an unrelated case record is not evidence.

                                              17
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 18 of 20 PageID #:1539




      The Illinois Appellate Court reasonably concluded that the evidence at trial

did not establish probable cause to believe that Benson was guilty of Thompson’s

murder as an accomplice (or otherwise). 2018 WL 6272861 ¶ 68. The Appellate Court

acknowledged that, on cross-examination, Benson testified not only that Sinico called

Thompson, but that he (Benson) also called Thompson to invite him to join the group

in the alley. Id. ¶¶ 43, 70. But the opinion noted that there was no evidence that

Benson called Thompson for any reason other than to set up a cannabis sale. Id. ¶ 70.

It is true that Benson also saw Banks with a gun and heard him making threats. Id.

But Benson did not take Banks seriously, and nobody testified that Benson talked

with Sinico and Banks about robbing Thompson, or that Benson got into the car with

Banks, Sinico, and Thompson. Id. ¶ 71. At best (for Sinico), there was some evidence

that Benson might have helped Banks conceal the murder weapon in the aftermath,

but there was no evidence that Benson helped played any role in the murder itself.

Id. ¶ 75. The Illinois Appellate Court also considered and reasonably rejected the rel-

evance of Benson being the police’s first suspect for the murder based on its location

and his early avoidance of the police. Id. ¶ 78. Benson ultimately contacted the police

to address these suspicions and the investigation changed course, as investigations

often do. Id. Moreover, Benson was “vigorously” impeached at trial about inconsist-

encies in his testimony and his motives for testifying. Id. ¶ 36. Against this backdrop,

the Appellate Court concluded, and this Court agrees, that it was not deficient per-

formance, nor did it prejudice Sinico, for trial counsel not to propose the accomplice

jury instruction. Id. ¶ 79. Sinico does not, in his federal habeas petition, bring up any
                                           18
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 19 of 20 PageID #:1540




evidence that the Appellate Court did not consider and reasonably reject as grounds

for giving the accomplice jury instruction. Habeas Pet. at 36.

      On the ineffectiveness of appellate counsel, as the Illinois Appellate Court ex-

plained, where trial counsel has not been ineffective for failing to make an argument,

appellate counsel cannot be found ineffective for failing to make the same argument.

2018 WL 6272861 ¶ 68 (citing People v. Enis, 743 N.E. 2d 1, 14 (2000)); see also Smith,

528 U.S. at 285 (2000). Sinico’s claims that his trial and appellate counsel were inef-

fective for failing to tender the accomplice jury instruction fail together.

                          C. Certificate of Appealability

      In order to appeal a denial of a habeas petition, a petitioner must first obtain

a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Jennings v. Stephens, 574 U.S.

271, 275 (2015). A certificate may issue only when the applicant has made “a sub-

stantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Jen-

nings, 574 U.S. at 282. The substantial showing “standard is met when reasonable

jurists could debate whether ... the petition should have been resolved in a different

manner.” Welch v. United States, 136 S. Ct. 1257, 1263 (2016) (cleaned up). For the

reasons discussed in this opinion, Sinico has not made that showing. His petition is

clearly untimely under the key Seventh Circuit case. Even if it were timely, the Illi-

nois Appellate Court’s rejection of his ineffective assistance claims quite plainly can-

not be deemed unreasonable applications of federal law. No certificate of appealabil-

ity shall issue from this Court.



                                           19
  Case: 1:19-cv-07738 Document #: 30 Filed: 09/21/21 Page 20 of 20 PageID #:1541




                                  IV. Conclusion

      The habeas petition is dismissed as untimely. In the alternative, the petition

would be denied on the merits even if timely filed. The Court declines to issue a cer-

tificate of appealability. The tracking status hearing scheduled for September 24,

2021 is vacated. Final judgment shall be entered.


                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: September 21, 2021




                                         20
